Citation Nr: 0836825	
Decision Date: 10/27/08    Archive Date: 11/05/08

DOCKET NO.  06-25 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for residuals of 
a right knee injury.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel 

INTRODUCTION

The veteran had active service from November 1974 to December 
1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Buffalo, New York, 
Regional Office (RO).   

In June 2008, the veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is associated with the claims folder.

In a rating decision of February 1988, the RO denied 
entitlement to service connection for a right knee injury.  
The veteran did not appeal that determination and it became 
final.  In August 2005, the RO declined to reopen the 
previously denied claim for service connection because the 
veteran had failed to provide new and material medical 
evidence.  The veteran properly initiated appeal of that 
decision, which is now before the Board for consideration.  

Notably, since the time of the aforementioned rating 
decisions, the RO appears to have reopened the veteran's 
claim pursuant to an April 2007 supplemental statement of the 
case; however, the question of whether new and material 
evidence has been received to reopen a claim must be 
addressed by the Board regardless of any RO action.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

As outlined below, the veteran's claim is now reopened and 
remanded to the AOJ via the Appeals Management Center in 
Washington, DC. for additional development as directed in the 
REMAND portion of this decision.  


FINDINGS OF FACT

1.  A February 1988 rating decision denied entitlement to 
service connection for a right knee condition.  The veteran 
did not appeal. 

2.  Evidence received since the February 1988 rating decision 
includes evidence necessary to substantiate the claim, i.e., 
medical records documenting continuing treatment for 
instability and a deficient anterior cruciate ligament, and a 
medical opinion stating that further development as to the 
issue of medical nexus is required.  In addition, the veteran 
testified as to the continuity of symptomatology of his 
claimed knee problems.  This evidence raises a reasonable 
possibility of substantiating the claims.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for residuals of a right knee 
injury.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the veteran.

I.  New and Material

The veteran seeks to reopen his claim of service connection 
for residuals of a right knee injury.  In pertinent part, it 
is contended that the knee injury he sustained in-service 
continues to cause him pain and discomfort, and has 
necessitated two subsequent knee surgeries.  He further 
claims that the in-service injury permanently weakened his 
knee, thereby causing it to give out at work on several 
occasions and further injuring the knee.  



Procedural and Factual Background

In a February 1988 rating decision, the RO denied the 
veteran's claim for service connection for a right knee 
condition based on failure to establish continuity.  The 
underlying rating decision observed that service medical 
records revealed injury to the right knee in September 1978; 
the veteran was treated for, and diagnosed with medial 
collateral ligament strain, and probable tearing of the right 
anterior cruciate ligament (ACL).  An October 1978 Medical 
Board report noted persistent swelling of the knee, multiple 
episodes of the right knee giving away, moderate effusion, 
and a positive drawer sign and Slocum's test.  The Medical 
Board found that family and medical history were 
noncontributory factors, except for his previous in-service 
orthopedic complaints of the right knee.  The veteran was 
assigned to 6 months limited duty to preclude prolonged 
standing, walking, and heavy lifting; however, his term of 
service expired before the end of this period.  Separation 
examination was negative, and no surgery was performed while 
in-service.  

In 1985, the veteran underwent an arthroscopic medial 
meniscectomy; in 1986, he underwent complete reconstruction 
of the right knee.  The RO acknowledged these procedures in 
its 1988 rating decision, but denied the claim because the 
veteran had failed to provide evidence of continuity of 
treatment from the time of his surgeries.  The veteran did 
not appeal that decision and it became final.  

In April 2005, the veteran requested that his claim for 
service connection be reopened; he contended that continuity 
had, in fact, been established.  However, the August 2005 
rating decision denied the claim to reopen because the only 
additional evidence provided consisted of the veteran's own 
statements regarding in-service and post-service knee 
treatment.  Such statements were previously of record and 
were neither new, nor material. 

Applicable Laws 

Once entitlement to service connection for a given disorder 
has been denied by a 
decision of the RO, that decision, absent disagreement by the 
veteran within a period of one year, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).  Where a claim 
for entitlement to service connection has been previously 
denied, and that decision becomes final, the claim can be 
reopened and reconsidered only if new and material evidence 
is presented with respect to that claim. 38 U.S.C.A. § (West 
2002); 38 C.F.R. § 3.156(a) (2007).  

The regulations define "new" evidence as existing evidence 
not previously submitted to agency decision makers. 
"Material" evidence is defined as existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim. 38 C.F.R. § 3.156(a). New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim. Id.  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Evidence submitted since the September 1999 rating decision 
includes the following: (1)  a February 1985 operative report 
from Our Lady of Victory Hospital, documenting a deficient 
ACL, lateral and medial meniscectomy of the right knee, and a 
diagnosis of right knee anterolateral rotary instability; (2)  
an August 1986 operative report from Mount St. Mary's 
Hospital (Dr. Bax) documenting anterolateral rotary 
reconstruction of right knee and continued instability; (3)  
an August 1986 medical report from Mount St. Mary's Hospital, 
documenting pain in the right knee and a history of meniscal 
tearing; (4)  an August 1986 medical discharge summary 
documenting right knee instability pursuant to a work-related 
injury, and subsequent anterolateral reconstruction; and (5) 
a May 2007 letter from the veteran's private orthopedic 
doctor, in which he stated that after review of the veteran's 
service/post-service medical records, further development 
should be conducted with respect to the documented in-service 
ACL tear and the post-service clinical notes outlining an ACL  
insufficiency.  

In addition, at his Travel Board hearing in June 2008, the 
veteran testified as to how he injured his right knee in 
service, and that his right knee symptoms have existed 
continuously from his active service to the present.  He also 
described several incidents at work during which his right 
knee simply gave out on him.    

The foregoing evidence is new in that it was not previously 
of record. 

Moreover, this evidence not only demonstrates the current 
presence of a right knee disability and establishes 
continuity of symptomatology for the right knee disability 
from the veteran's discharge from active service to the 
present, but it also provides a potential medical evidence of 
a nexus, or link, between the veteran's military service and 
his current right knee disability.  Therefore, this evidence 
is also material.

Accordingly, reopening the claim for service connection for 
residuals of a right knee injury is warranted.


ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for residuals of right knee 
injury, the appeal to this extent is allowed, subject to 
further action as discussed herein below.  


REMAND

Having reopened the veteran's claim of entitlement to service 
connection for residuals of a right knee injury, it is 
incumbent upon the RO to readjudicate that claim on a de novo 
basis with consideration of all of the evidence, both new and 
old.  To that end, service medical records do document 
treatment for a knee injury during service.  In addition, 
newly acquired evidence, including medical records, a letter 
from the veteran's orthopedic doctor, and the veteran's own 
hearing testimony, document continued treatment for a right 
knee injury in 1985 and 1986, and further note current knee-
related symptomatology (i.e. pain, swelling, stiffness, and 
weakening of the right knee).  It should be noted that the 
veteran is competent to testify as to his symptoms.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Furthermore, as nearly 20 years have lapsed since the 
veteran's last VA orthopedic examination, he should be 
accorded a current VA examination to determine the nature, 
extent, and etiology of his right knee disability.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the veteran claims to have been granted a 40 percent 
disability rating by the Workers Compensation Board (WCB) of 
the State of New York for a work related injury to the knee.  
According to the record, it appears that the RO erroneously 
sought employment records (rather than workers Compensation 
records) from the New York State Department of Labor.  As 
outlined below, the RO should again attempt to obtain the 
records from the appropriate entity, i.e. the WCB.  

Accordingly, the case is REMANDED for the following action:

1.  Make a request that the veteran 
either contact the State of New York 
Workers' Compensation Board himself and 
obtain records related to his work 
injury and resulting claim and supply 
such to VA for consideration, or supply 
VA with a signed WCB form OC-110a or 
signed and notarized consent to allow 
VA to obtain the records on his behalf.  
If a release is received, take 
appropriate action to request the WCB 
records.

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  The 
claims file and a copy of this remand 
must be made available to the examiner 
for review and the examiner must 
indicate in the examination report that 
this has been accomplished.  All 
indicated tests and studies should be 
accomplished.   

The examiner should provide diagnoses 
of all right knee disorders found to be 
present, i.e., residuals of an ACL 
tear, medial collateral ligament 
strain, etc.

For each right knee disorder 
identified, the examiner should provide 
an opinion as to its date of onset and 
etiology.

Is it at least as likely as not (i.e., 
there is a 50 percent or greater 
probability) that any current right 
knee disorder had its onset during the 
veteran's active service or is related 
to any in-service finding or event?

In rendering such an opinion, the 
examiner should specifically comment 
upon the July 1978 right knee injury 
and subsequent diagnoses, including a 
probable tear to the right anterior 
cruciate ligament and medial collateral 
ligament strain.  The examiner should 
also address the documented surgical 
procedures of 1985 and 1986 (lateral 
and medial meniscectomy, and 
arterolateral reconstruction, 
respectively).  

The examiner should provide complete 
rationale for the conclusions reached.  

3.  After completion of the above, the 
RO should review the record and 
determine if the veteran's claim can be 
granted.  If the claim remains denied, 
the RO should issue a supplemental 
statement of the case and afford the 
veteran an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


